Execution Version

Exhibit 10.1

AMENDMENT NO. 13 TO
RECEIVABLES LOAN AGREEMENT

This AMENDMENT NO. 13 TO RECEIVABLES LOAN AGREEMENT (this “Amendment”),
effective as of January 17, 2020 (the “Effective Date”), is executed by and
among HILTON GRAND VACATIONS TRUST I LLC, a Delaware limited liability company
(together with its successors and assigns, the “Borrower”), HILTON RESORTS
CORPORATION, a Delaware corporation (the “Seller”), the financial institutions
signatory hereto as Managing Agents, the financial institutions signatory hereto
as Conduit Lenders, the financial institutions signatory hereto as Committed
Lenders, BANK OF AMERICA, N.A., as Administrative Agent (the “Administrative
Agent”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Securities Intermediary
and Paying Agent.  Capitalized terms used, but not otherwise defined herein,
shall have the meanings ascribed thereto in the “Receivables Loan Agreement”
(defined below).

WITNESSETH:

WHEREAS, the Borrower, the Managing Agents party thereto, the Administrative
Agent, Wells Fargo Bank, National Association, as Securities Intermediary and
Paying Agent, the Conduit Lenders party thereto, and the Committed Lenders party
thereto are parties to that certain Receivables Loan Agreement dated as of May
9, 2013 (as amended, restated, supplemented or otherwise modified from time to
time, the “Receivables Loan Agreement”);

WHEREAS, as provided herein, the parties hereto have agreed to amend certain
provisions of the Receivables Loan Agreement as further described below;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

SECTION 1.  Amendment to the Receivables Loan Agreement.  Effective as of the
Effective Date, and subject to the satisfaction of the conditions precedent set
forth in Section 2 hereof, the Receivables Loan Agreement is hereby amended as
follows:

1.1Section 7.01(s) is hereby amended and restated in its entirety as follows:

“(s)for any Distribution Date:

 

(i)

occurring in August 2019 or prior thereto, the Average Delinquency Ratio exceeds
3.50%; or

 

(ii)

occurring in  January 2020, the Average Delinquency Ratio exceeds 4.75%; or

 

(iii)

occurring in February 2020, the Average Delinquency Ratio exceeds 4.00%; or



DB1/ 110926649.2

 

 



--------------------------------------------------------------------------------

 

 

(iv)

occurring in March 2020 or thereafter, the Average Delinquency Ratio exceeds
3.50%; or

 

(v)

the Securitized Portfolio Three Month Rolling Average Delinquency Percentage
exceeds 3.50%; or

 

(vi)

the Average Default Ratio or the Securitized Portfolio Three Month Rolling
Average Default Percentage exceeds 1.0%; or

 

(vii)

occurring in September 2019, October 2019, November 2019, December 2019, January
2020 and February 2020, the Default Ratio exceeds 0.00%; or”

SECTION 2.  Conditions Precedent.  This Amendment shall become effective on the
Effective Date upon the satisfaction of the Administrative Agent having received
counterparts of this Amendment executed by each of the parties hereto.

SECTION 3.  Representations, Warranties and Confirmations.  The Borrower hereby
represents and warrants that:

3.1It has the power and is duly authorized, including by all limited liability
company action on its part, to execute and deliver this Amendment.

3.2This Amendment has been duly and validly executed and delivered by it.

3.3This Amendment and the Receivables Loan Agreement as amended hereby,
constitute legal, valid and binding obligations of the Borrower and are
enforceable against the Borrower in accordance with their terms.

3.4Immediately prior, and after giving all effect, to this Amendment, the
covenants, representations and warranties of the Borrower set forth in the
Receivables Loan Agreement are true and correct in all material respects as of
the date hereof (except to the extent such representations or warranties relate
solely to an earlier date and then as of such date).

3.5Immediately prior, and after giving all effect, to this Amendment, no event,
condition or circumstance has occurred and is continuing which constitutes a
Servicer Termination Event, Unmatured Servicer Termination Event, Default or
Event of Default.

SECTION 4.  Delivery of Executed Amendment.  The Borrower covenants and agrees
that it will deliver an executed copy of this Amendment to the Servicer, the
Paying Agent, the Backup Servicer and the Custodian promptly following the
effectiveness hereof.

SECTION 5.  Entire Agreement.  The parties hereto hereby agree that this
Amendment constitutes the entire agreement concerning the subject matter hereof
and supersedes any and all written and/or oral prior agreements, negotiations,
correspondence, understandings and communications.

2



DB1/ 110926649.2

 

 



--------------------------------------------------------------------------------

 

SECTION 6.  Effectiveness of Amendment.  Except as expressly amended by the
terms of this Amendment, all terms and conditions of the Receivables Loan
Agreement and the other Facility Documents, as applicable, shall remain in full
force and effect and are hereby ratified and confirmed. This Amendment shall not
operate as a consent, waiver, amendment or other modification of any other term
or condition set forth in the Receivables Loan Agreement and the other Facility
Documents or any right, power or remedy of the Administrative Agent or any
Managing Agent or Lender under the Receivables Loan Agreement and the other
Facility Documents, except as expressly modified hereby. Upon the effectiveness
of this Amendment, each reference in the Receivables Loan Agreement to “this
Agreement” or “this Receivables Loan Agreement” or words of like import shall
mean and be references to the Receivables Loan Agreement as amended hereby, and
each reference in any other Facility Document to the Receivables Loan Agreement
or to any terms defined in the Receivables Loan Agreement which are modified
hereby shall mean and be references to the Receivables Loan Agreement or to such
terms as modified hereby.

SECTION 7.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 8.  Binding Effect.  This Amendment shall be binding upon and shall be
enforceable by parties hereto and their respective successors and permitted
assigns.

SECTION 9.  Headings.  The Section headings herein are for convenience only and
will not affect the construction hereof.

SECTION 10.  Novation.  This Amendment does not constitute a novation or
termination of the Receivables Loan Agreement or any Facility Document and all
obligations thereunder are in all respects continuing with only the terms
thereof being modified as provided herein.

SECTION 11.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which so executed will be deemed to be an original, but
all such counterparts will together constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or by electronic mail in a “.pdf” file shall be effective
as delivery of a manually executed counterpart of this Amendment.

SECTION 12.  Fees, Costs and Expenses.  The Borrower agrees to pay on demand all
reasonable fees and out-of-pocket expenses of Morgan, Lewis & Bockius LLP,
counsel for the Administrative Agent, incurred in connection with the
preparation, execution and delivery of this Amendment and the other instruments
and documents to be delivered in connection herewith.  

[Signature Pages Follow]

3



DB1/ 110926649.2

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the date
first above written.

 

HILTON GRAND VACATIONS TRUST I LLC,

as Borrower

 

 

 

 

 

 

By:

 

/s/ Charles Corbin

Name:

 

Charles Corbin

Title:

 

Executive Vice President, Chief Legal Officer, Chief

 

 

Development Officer and Secretary

 

 

 

 

 

 

 

 

 

HILTON RESORTS CORPORATION,

as Seller

 

 

 

 

 

 

By:

 

/s/ Dan Mathewes

Name:

 

Dan Mathewes

Title:

 

Executive Vice President and Chief Financial Officer

 




[Signature Page to Amendment No. 13 to Receivables Loan Agreement]

 

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A.

as Administrative Agent

 

 

 

 

 

 

By:

 

/s/ Carl W. Anderson

Name:

 

Carl W. Anderson

Title:

 

Managing Director

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.

as a Committed Lender and a Managing Agent

 

 

 

 

 

 

By:

 

/s/ Carl W. Anderson

Name:

 

Carl W. Anderson

Title:

 

Managing Director

 




[Signature Page to Amendment No. 13 to Receivables Loan Agreement]

 

--------------------------------------------------------------------------------

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH

as a Committed Lender and a Managing Agent

 

 

 

 

 

 

By:

 

/s/ Robert Sannicandro

Name:

 

Robert Sannicandro

Title:

 

Managing Director

 

 

 

By:

 

/s/ Kai Ang

Name:

 

Kai Ang

Title:

 

Director

 




[Signature Page to Amendment No. 13 to Receivables Loan Agreement]

 

--------------------------------------------------------------------------------

 

 

BARCLAYS BANK PLC.

as a Committed Lender and a Managing Agent

 

 

 

 

 

 

By:

 

/s/ Chin-Yong Choe

Name:

 

Chin Yong Choe

Title:

 

Director

 

 

 

SHEFFIELD RECEIVABLES COMPANY LLC,

as a Conduit Lender

 

 

 

By:

 

Barclays Bank PLC,

 

 

as attorney-in-fact

 

 

 

 

 

 

By:

 

/s/ Chin-Yong Choe

Name:

 

Chin Yong Choe

Title:

 

Director

 




[Signature Page to Amendment No. 13 to Receivables Loan Agreement]

 

--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Committed Lender and a Managing Agent

 

 

 

 

 

 

By:

 

/s/ Leigh Poltrack

Name:

 

Leigh Poltrack

Title:

 

Vice President




[Signature Page to Amendment No. 13 to Receivables Loan Agreement]

 

--------------------------------------------------------------------------------

 

 

TRUIST BANK, successor by merger to SunTrust Bank,

as a Committed Lender and a Managing Agent

 

 

 

 

 

 

By:

 

/s/ Emily Shields

Name:

 

Emily Shields

Title:

 

First Vice President

 




[Signature Page to Amendment No. 13 to Receivables Loan Agreement]

 

--------------------------------------------------------------------------------

 

 

Acknowledged and agreed:

 

 

 

 

GRAND VACATIONS SERVICES LLC,

as Servicer

 

 

By:

 

/s/ Mark Laurent

Name:

 

Mark Laurent

Title:

 

Vice President

 




[Signature Page to Amendment No. 13 to Receivables Loan Agreement]

 

--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Paying Agent and Securities Intermediary

 

 

 

 

 

 

By:

 

/s/ Jennifer C. Westberg

Name:

 

Jennifer C. Westberg

Title:

 

Vice President

 

 

 

 

 

 

 

 

 

Acknowledged and Agreed:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Backup Servicer and Custodian

 

 

 

 

 

 

By:

 

/s/ Jennifer C. Westberg

Name:

 

Jennifer C. Westberg

Title:

 

Vice President

 

[Signature Page to Amendment No. 13 to Receivables Loan Agreement]

 